Citation Nr: 0836724	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-41 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a pulmonary thromboembolism with 
infarct, claimed as due to either Department of Veterans 
Affairs (VA) failure to properly diagnose or due to VA-
prescribed medication.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1958 to May 
1958.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the benefits sought on appeal.

In May 2007, this case was remanded by the Board for further 
development.  The appeal is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim.

In a May 2007 remand, the Board requested that a VA examiner 
comment as to the severity of the veteran's pulmonary 
disability prior to the August 2002 pulmonary 
thromboembolism, as compared to the severity of her current 
pulmonary disability, for the purpose of determining whether 
the pulmonary disability was permanently aggravated by the 
second pulmonary thromboembolism.  Additionally, the examiner 
was asked to provide an opinion addressing whether the 
veteran's current pulmonary disability was in any part 
related to a failure of VA to properly diagnose her pulmonary 
condition or whether the second pulmonary thromboembolism was 
caused or contributed to by VA prescription of Redux.

In the May 2008 VA examination report, the examiner indicated 
that although there was some delay in diagnosing the 
pulmonary embolism in 2002, it was not clear that there was 
mismanagement of the veteran's case and opined that in view 
of the length of time between the short course of Redux and 
development of any symptoms, it was highly unlikely that 
there was any relationship between Redux and the veteran's 
subsequent phlebitis and pulmonary embolism symptoms.  The 
examiner further opined that the veteran had some restrictive 
lung disease secondary to the scarring remaining from the 
pulmonary embolism in 2002 and opined that it was less likely 
than not that VA's management of her pulmonary disease in 
2002 was incorrect or inadequate based on review of the 
claims file.  However, the examiner failed to address whether 
the veteran's disability was permanently aggravated by the 
second pulmonary thromboembolism.  In addition, while the 
examiner opined that there was no mismanagement of the 
veteran's pulmonary disease in 2002, it is still unclear to 
the Board whether the veteran's current pulmonary disability 
was in any part related to a failure of VA to properly 
diagnose her pulmonary condition.  Compliance by the Board or 
the RO with remand instructions is neither optional nor 
discretionary.  Thus, this case must be returned for further 
development.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA examiner who saw 
the veteran in May 2008 and provided the 
opinion, to review the veteran's claims 
folder.  That review should be indicated 
in the report.  If this examiner is not 
available, please forward this request to 
another qualified examiner.  No further 
examination of the veteran is necessary 
unless the examiner determines otherwise.  
Specifically, the examiner should provide 
an opinion as to whether the veteran 
incurred any additional disability from 
the second pulmonary thromboembolism, 
including a permanent worsening of a pre-
existing disability as a result of delayed 
diagnosis at the fault of VA.  The 
examiner should provide the rationale for 
the opinion provided.

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

